 
NON-RECOURSE PROMISSORY NOTE
 
Westbury, New York

January 30, 2012 $200,000.00

                                                                                     
FOR VALUE RECEIVED, DIONICS, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of SHANGRAO BAI HUA ZHOU INDUSTRIAL CO.,
LTD., a company incorporated in the People’s Republic of China, or its
registered assigns (the “Holder”) the sum of Two Hundred Thousand Dollars and No
Cents ($200,000.00 USD) on January 30, 2013 (the “Maturity Date”), and to pay
interest on the principal sum outstanding (the “Outstanding Principal Amount”)
under this non-recourse promissory note (the “Note”), at the rate of 5.0% per
annum due and payable on the Maturity Date.  Accrual of interest shall commence
on the first day to occur after the date hereof and shall continue until payment
in full of the Outstanding Principal Amount and all interest hereunder has been
made.  The issue date of this non-recourse promissory note (the “Note”) is
January 30, 2012 (the “Issue Date”).  All payments due hereunder shall be made
in lawful money of the United States of America.  All payments shall be made at
such address provided herein for the Holder or such other address given by the
Holder to Borrower by written notice made in accordance with the provisions of
this Note.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day.  As used in this Note, the term
“business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York, New York are authorized or
required by law or executive order to remain closed.  Each capitalized term used
herein, and not otherwise defined, shall have the meaning ascribed thereto in
that certain Share Exchange Agreement, dated January 30, 2012, by and among
Dionics, Inc., Shangrao Bai Hua Zhou Industrial Co., Ltd., and the shareholders
of Shangrao Bai Hua Zhou Industrial Co., Ltd., pursuant to which this Note was
originally issued (the “Share Exchange Agreement”).
 
The Borrower covenants that until this Note is paid in full the Borrower will
reserve 2,000,000 shares (the “Reserved Shares”) of common stock, par value
$0.01 per share (the “Common Stock”) from its authorized and unissued shares of
Common Stock.  In the event the Borrower fails to pay any amount owing hereunder
when due, the Borrower agrees to issue to the Holder from the Reserved Shares
such number of Reserved Shares equal to the lesser of (A) 2,000,000 of the
Reserved Shares, or (B) the quotient obtained by dividing (i) the amount owing
hereunder, by (ii) the market price of the Common Stock on the Issue Date,
whereupon the Borrower shall be released from any further liability
hereunder.  The foregoing shall be proportionately adjusted as a result of any
stock splits, stock dividends, reclassifications, or any other similar
transactions.


Notwithstanding the foregoing, upon consummation of the transactions
contemplated by the Share Exchange Agreement, the obligations hereunder shall be
assumed by the Acquisition Entity (as such term is defined in the Share Exchange
Agreement) and will be secured by a pledge of 2,000,000 shares (the “Pledge
Shares”) of Common Stock pursuant to a Stock Pledge Agreement to be entered into
by and between Bernard L. Kravitz and the Holder on terms acceptable to the
parties, and will be subject to all of the terms and provisions thereof,
whereupon Dionics, Inc. shall be released from any further liability hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
THE HOLDER’S RECOVERY AGAINST THE BORROWER OR THE ACQUISITION ENTITY, AS THE
CASE MAY BE, FOR FAILURE TO PAY ANY AMOUNT OWING HEREUNDER WHEN DUE SHALL BE
LIMITED SOLELY TO THE RESERVED SHARES OR THE PLEDGED SHARES.  THE BORROWER AND
THE ACQUISITION ENTITY SHALL NOT BE LIABLE OR HAVE ANY PERSONAL LIABILITY IN ANY
OTHER RESPECT FOR THE PAYMENT OF ANY AMOUNT DUE UNDER THIS NOTE.


The following terms shall apply to this Note:


1.           Acknowledgment.  The Borrower hereby represents and agrees that the
amounts due under this Note are not consumer debt, and are not incurred
primarily for personal, family or household purposes, but are for business and
commercial purposes only.


2.           Waiver.  The Borrower hereby waives presentment, protest and notice
of protest, demand for payment, notice of dishonor and all other notices or
demands in connection with the delivery, acceptance, performance, default or
endorsement of this Note.


3.           Events of Default.  Any default in the payment of principal or any
failure by the Borrower to perform any of the obligations of Borrower under this
Note shall constitute a default as to the entire amount of principal then
remaining unpaid.  This Note shall further be in default in the event of
termination of the Share Exchange Agreement unless terminated by the Borrower
pursuant to Section 8.01(d) thereof.  Upon the occurrence of any such default,
this Note shall become immediately due and payable without presentment, demand,
protest or other notice of any kind.


4.           No Further Liability.  In the event the Share Exchange Agreement is
terminated by the Borrower pursuant to the provisions of Section 8.01(d) of the
Share Exchange Agreement, then, and in such event only, the Borrower shall have
no further liability hereunder and this Note shall be deemed cancelled and of no
further force and effect.


5.           Prepayment.  Borrower may prepay the principal amount outstanding
in whole or in part at any time without penalty or premium.


6.           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


7.           Notices.  Any notice or other communications required or permitted
hereunder shall  be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
If to the Borrower to:


Dionics, Inc.
65 Rushmore Street
Westbury, New York 11590
Attention: Bernard L. Kravitz, President
Telecopier: (516) 997-7479


With copies to (which shall not constitute notice):


Kaye Cooper Fiore Kay & Rosenberg, LLP
30A Vreeland Road, Suite 230
Florham Park, New Jersey 07932
Attention: David M. Kaye, Esq.
Telecopier: (973) 443-0609


If to the Holder to:
  
Shangrao Bai Hua Zhou Industrial Co., Ltd.
No. 8 Xin Yang Road
Shangrao City, Jiangxi Province, China
Telecopier:  ________________________


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy, and (iv) three (3) days after mailing, if sent by
registered or certified mail.


8.           Amendments.  This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder.  The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument as originally executed, or if later amended or supplemented,
then as so amended or supplemented.


9.           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to be the benefit of the Holder and
its successors and assigns.


10.           Governing Law.  This Note shall be enforced, governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without regard
to the principles of conflict of laws.


[signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed this 30th day of
January, 2012.
 

 
DIONICS, INC.
           
By:
/s/ Bernard K. Kravitz       Name: Bernard K. Kravitz       Title: President    
     

 
 
4

--------------------------------------------------------------------------------

 